Levehtbitt, J.
The only ground of appeal presented is that the verdict of the jury is against the weight of evidence. Not only does the record show that such is not the fact, but, even if it were, the defendant is not in a position to raise the question. By his omission to appeal from the order denying the motion for a new trial, he precludes us from weighing the evidence and confines us to a consideration of exceptions, of which the record is barren. Third Ave. R. R. Co. v. Ebling, 100 N. Y. 98; Mollineaux v. Clapp, 99 App. Div. 543; Zeisloft v. Blackburne Co., 45 Misc. Rep. 595.
Gildeesleeve and McCall, JJ., concur.
Judgment affirmed, with costs to respondent.